Kai H. Liekefett kliekefett@velaw.com Tel +1.713.758.3839 Fax +1.713.615.5678 February 2, 2017 Via Edgar Perry Hindin Special Counsel Office of Mergers and Acquisitions Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Asta Funding, Inc . (the “Company”) Schedule TO-I Filed January 19, 2017 File No. 005-44713 Dear Mr. Hindin: We are writing on behalf of the Company in response to your comment letter dated January 31, 2017, with respect to the Schedule TO-I (File No. 005-44713), filed with the Securities and Exchange Commission (the “Commission”) on January 19, 2017. For your convenience, we have reproduced below the numbered comments from the comment letter and included the Company’s responses to those comments. Offer to Purchase 1. We note the following disclosure: ● if the Offer is fully subscribed, the Company will have acquired 5,314,009 Shares, or approximately 44.7% of the Company’s issued and outstanding Shares as of January 17, 2017 (page 2); ● depending on the results of the Offer, the Stern Family ultimately could own over 50% of the Company’s common stock (page 11); and ● although the Company does not currently have any plans that relate to or would result in any of the events discussed on the bottom of page 13 and the top of page 14, the Company may undertake or plan actions that relate to or could result in one or more of such events (page 14). Vinson & Elkins LLP Attorneys at Law Austin Beijing Dallas Dubai Hong Kong Houston London Moscow New York Palo Alto Richmond Riyadh San Francisco Taipei Tokyo Washington 1001 Fannin Street, Suite 2500 Houston, TX 77002-6760 Tel
